DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not all persuasive. Regarding Claims 3, 13, and 23, the amendments do not read over the prior art. As mentioned in the Examiner Interview Summary filed 7/14/22, Kleinschmidt (US Patent 6454709) reads on the “configured to regulate usage” language of Claim 23. Also, the structural language now included in Claims 3 and 13 is still disclosed by Mowery et al. (previously referred to as the Tapp reference). 
Applicant’s arguments, see pages 20-21, filed 7/25/22, with respect to the rejection(s) of claim(s) 2, 4-10, 14, 16, 24-25, 49, 54-56, 57-60, and 62-68 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cassagnol et al. (US Patent 6385727).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, 12-15, 17-20, 55, 60-61, 68-69, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (WO 2017/048731) in view of LaBorde (US Patent 9977865).
Regarding Claim 3, Mowery discloses a system for applying bio-electric microcurrent stimulation therapy to a patient, the system comprising:
a chip-electrode-array circuit, wherein the chip-electrode-array circuit (see subsystem 160; Fig. 1G) includes at least one integrated-circuit chip (see microprocessor/battery unit 161), a wired connection (see cable 114; par. 78) and at least one electrode- array strip (see strip 165) configured to deliver the bio-electric microcurrent stimulation therapy to the patient (see par. 68; Fig. 7), wherein the chip-electrode-array circuit includes a unique identification number (see par. 86) that uniquely identifies the chip-electrode array circuit (see par. 88); The examiner considers that system 701, which receives the flash drive 796 containing the activation code (see par. 86 and Fig. 7), is equivalent to the integrated-circuit chip (unit 161) because both 701 and 161 contain the microprocessor/microcontroller and battery/power (see Fig. 1G and 7) and both are placed with the patient (see par. 88 and 90); 
and wherein the at least one electrode-array strip is configured to adhere to the patient in a desired location on the patient (see par. 25-27);
a head-mounted device (see eye goggle frame 402) configured to be mounted to the patient’s head (see fig. 4B/4C) such that at least a portion of the head-mounted device covers the at least one electrode-array strip (see Fig. 4B/4C), wherein the head-mounted device is configured to electrically couple to the at least one electrode-array strip via the wired connection (see par. 78); and
a computer server (see base station 790) operatively coupled to the chip-electrode-array circuit, wherein the chip- electrode-array circuit is configured to communicate with the computer server in order to have the computer server look up parameters based at least in part on the unique identification number (see authentic encrypted code; par. 88) and communicate the looked-up parameters to the chip-electrode-array circuit for the bio-electric microcurrent stimulation therapy (see par. 85). Mowery does not explicitly disclose that the unique identification number is a serial number that uniquely identifies the chip electrode array circuit. LaBorde discloses RFID chips attached to a medical device wherein the unique identification number is a serial number stored in the at least one integrated-circuit chip and communicated from the at least one integrated-circuit chip to the computer server (see RFID; col. 18, lines 43-66). It would have been obvious to one of ordinary skill in the art at the time of the invention to identify the circuit using a unique identification number because LaBorde teaches that it helps to passively capture information about the device include power levels, sterilization, location, etc. (see col. 1, line 52- col. 2, line 24). 
Regarding Claim 2, Mowery discloses wherein the received parameters are further based on particular symptoms and medical history associated with the patient (see par. 84 and 86).
Regarding Claims 4, 14 and 55, see rejection of Claim 3 above. Mowery does not disclose the use of a camera for scanning a serial number. LaBorde discloses camera images for tracking movement or proximity of medical devices with RFID chips (see col. 11, lines 35-44). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a camera for scanning RFID codes because LaBorde teaches it helps to keep track of the medical items and prevent errors in patient care (see col. 2, lines 16-41). 
Regarding Claim 5, Mowery discloses wherein the chip-electrode-array circuit is a one-use disposable chip-electrode-array circuit (see par. 62).
Regarding Claim 7, Mowery discloses transmitting results of the bio-electric microcurrent stimulation therapy to a database located on the computer server; and analyzing the results in order to improve future therapy sessions (see par. 84).
Regarding Claim 8, Mowery discloses integrating a microprocessor with the chip-electrode-array circuit (see par. 63).
Regarding Claim 9, Mowery discloses providing a local microprocessor system; coupling the local microprocessor system to the chip-electrode-array circuit (see par. 80).
Regarding Claim 10, Mowery discloses providing a local microprocessor system, wherein the local microprocessor system includes a first portion and a second portion; and coupling the first portion of the local microprocessor system to the head-mounted device, wherein the second portion of the local microprocessor system is located remotely from the head- mounted device (see par. 85-86). The examiner considers the transmitter and receiver to be the two portions of the local microprocessor system.
Regarding Claims 12, Mowery discloses wherein the received parameters are further based on particular symptoms and medical history associated with the patient (see par. 84 and 86).
Regarding Claim 13, see rejection of Claim 3 above. Mowery further discloses the head-mounted device applies the at least one electrode-array strip to the patient’s skin (see par. 25) and delivering, via the at least one electrode-array strip, the bio-electric microcurrent stimulation therapy to the patient based on the received parameters (see par. 99). 
Regarding Claim 15, Mowery discloses wherein the chip-electrode-array circuit is a one-use disposable chip-electrode-array circuit (see par. 62).
Regarding Claims 17, Mowery discloses transmitting results of the bio-electric microcurrent stimulation therapy to a database located on the computer server; and analyzing the results in order to improve future therapy sessions (see par. 84).
Regarding Claim 18, Mowery discloses integrating a microprocessor with the chip-electrode-array circuit (see par. 63).
Regarding Claim 19, Mowery discloses providing a local microprocessor system; coupling the local microprocessor system to the chip-electrode-array circuit (see par. 80).
Regarding Claim 20, Mowery discloses providing a local microprocessor system, wherein the local microprocessor system includes a first portion and a second portion; and coupling the first portion of the local microprocessor system to the head-mounted device, wherein the second portion of the local microprocessor system is located remotely from the head- mounted device (see par. 85-86). The examiner considers the transmitter and receiver to be the two portions of the local microprocessor system.
Regarding Claim 60, LaBorde discloses wherein the at least one integrated-circuit chip is configured to authenticate itself (see col. 20, lines 39-49). It would have been a matter of obvious design choice to one of ordinary skill in the art at the time of the invention to allow the circuit chip to self-authenticate because Applicant has not disclosed that self-authentication provides an advantage, is used for a particular purpose, or solves a stated problem. 
Regarding Claim 61, Mowery discloses wherein the at least one integrated-circuit chip of the chip- electrode-array circuit is used to confirm electrode identity and authenticity of the at least one electrode-array strip (see par. 121).
Regarding Claim 68, 69, 71, Mowery discloses providing a first ground electrode (see electrode 641; par. 49);
coupling the first ground electrode to the head-mounted device (see Fig. 6B); and
placing the first ground electrode at a ground location on the patient (see par. 90).

Claims 6, 16, 54, 57, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (WO 2017/048731) in view of LaBorde (US Patent 9977865) as applied to Claims 4 and 55 above, and further in view of Cassagnol et al. (US Patent 6385727).
Regarding Claims 6, 16, 54, 57, see rejection of Claim 4 above. Mowery does not disclose any key for encryption. LaBorde discloses a key-value store (see col. 12, lines 50-58), but not explicitly in relation to encryption. Cassagnol discloses a secure processing environment including a similar key database (see key server 120) with public-key encryption information that is used by the computer server to encrypt data (see col. 20, lines 49-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to include public key encryption information on the unique identification number of Mowery because Cassagnol teaches that it protects against replayed data attacks (see col. 20, lines 49-61).
Regarding Claim 70, Mowery discloses providing a first ground electrode (see electrode 641; par. 49);
coupling the first ground electrode to the head-mounted device (see Fig. 6B); and
placing the first ground electrode at a ground location on the patient (see par. 90).

Claims 42-50, 56, 62-63, and 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (WO 2017/048731) in view of LaBorde (US Patent 9977865), as applied to Claim 3 above, and further in view of Goodall et al. (PG Pub. 2019/0046794).
Regarding Claims 49, 62-63, 65-67, see rejection of similarly worded Claim 6 above. Mower and LaBorde do not elaborate on controlling electrode contact pressure. Goodall discloses a similar head-mounted stimulator further controlling a contact pressure of the one or more electrode strips at the plurality of contact points (see par. 178 and 196). It would have been obvious to one of ordinary skill in the art at the time of the invention to control a contact pressure of the electrodes on the skin because Goodall teaches it ensures proper placement for effective stimulation (see par. 178).
Regarding Claims 42, Mowery discloses providing a first ground electrode (see electrode 641; par. 49);
coupling the first ground electrode to the head-mounted device (see Fig. 6B); and
placing the first ground electrode at a ground location on the patient (see par. 90).
Regarding Claim 43, Mowery discloses displaying information related to the bio-electric microcurrent stimulation therapy (see par. 86).
Regarding Claim 44, Mowery discloses wherein the head-mounted device includes a plurality of light-emitting-diodes (LEDs), the method further comprising:
generating light signals using the plurality of LEDs in order to provide information related to the bio-electric microcurrent stimulation therapy (see par. 65).
Regarding Claim 45, Mowery discloses wherein the head-mounted device includes at least a first haptic vibration device, the method further comprising:
generating vibration signals using the at least first haptic vibration device in order to provide information related to the bio-electric microcurrent stimulation therapy (see par. 28).
Regarding Claim 46, Mowery discloses providing a flexible substrate that includes an adhesive layer and electrically conductive gel (see par. 61); and
mounting the at least a first disposable chip-electrode-array circuit on the flexible substrate (see par. 78).
Regarding Claim 47, Mowery discloses wherein the controlling of the electrical current occurs within the head-mounted device (see microcontroller 711; Fig. 7 and par. 86).
Regarding Claim 48, Mowery discloses wherein the controlling of the electrical current occurs remote from the head-mounted device (see base station 790; Fig. 7 and par. 86).
Regarding Claim 50, Mowery discloses providing one or more sensors operatively coupled to the head-mounted device, wherein the controlling of the electrical current includes receiving feedback from the one or more sensors (see sensors 719) during the applying of the bio-electric microcurrent stimulation therapy (see par. 68, 85, and 109).
Regarding Claim 56, see rejection of similarly worded Claims 6, 44, and 49 above.

Claims 23-24, 58-59, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (WO 2017/048731) in view of LaBorde (US Patent 9977865) and further in view of Kleinschmidt et al. (US Patent 6454709).
Regarding Claims 23 and 72, see rejection of similarly worded Claim 3 above. LaBorde discloses a chip that controls the sterilized feature (see col. 5, lines 18-30), but does not ensure single use. Kleinschmidt discloses similar a similar unique identification that ensures single use (see col. 2, lines 51-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a chip configured to regulate usage of the electrode array strip of Mowery such that reuse is prevented because Kleinschmidt teaches that some items are designed for only one use and accidental re-use could endanger the patient (see col. 2, lines 51-60).
Regarding Claim 24, see rejection of similarly worded Claims 4 and 23 above.
Regarding Claims 58-59, LaBorde discloses an RFID tag (see tag 2308) but does not elaborate on other types of codes. Kleinschmidt discloses a similar camera that scans the unique identifier number, in the form of a bar code, and communicates it to the computer server (see col. 3, lines 34-45 and Claim 1). Lacking any criticality, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Kleinschmidt’s bar code with a QR symbol since both perform substantially the same function of providing quick and unique identification.

Claims 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (WO 2017/048731), LaBorde (US Patent 9977865) in view of Cassagnol et al. (US Patent 6385727) as applied to Claims 6 and 56 above, and further in view of Kleinschmidt et al. (US Patent 6454709).
Regarding Claim 25, see rejection of Claims 6 and 23 above.
Regarding Claim 22, Mowery discloses wherein the received parameters are further based on particular symptoms and medical history associated with the patient (see par. 84 and 86).
Regarding Claim 26, Mowery discloses transmitting results of the bio-electric microcurrent stimulation therapy to a database located on the computer server; and analyzing the results in order to improve future therapy sessions (see par. 84).

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (WO 2017/048731), LaBorde (US Patent 9977865) in view of Cassagnol et al. (US Patent 6385727) as applied to Claims 6 and 56 above, and further in view of Goodall et al. (PG Pub. 2019/0046794).
Regarding Claim 64, see rejection of Claims 6 and 49 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792